Citation Nr: 0512487	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-09 927	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a cataract in the 
left eye resulting from exposure to microwave radiation in 
service.  

2.  Entitlement to service connection for damage to DNA 
resulting from exposure to microwave radiation in service.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating determination by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in November 
2003, when it was remanded to the RO for further development 
which has now been completed.  


FINDINGS OF FACT

1.  The appellant was exposed to microwave radiation during 
his active service from February 1970 to September 1972 as a 
result of his military occupation as a Tactical Microwave 
Systems Repairman.  

2.  The appellant currently has a posterior subcapsular 
cataract in his left eye which was initially diagnosed in 
1996 and which is not etiologically related to his exposure 
to microwave radiation during service.  

3.  The appellant does not have DNA damage.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left eye cataract 
as a result of exposure to microwave radiation in service is 
not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  

2.  Entitlement to service connection for DNA damage as a 
result of exposure to microwave radiation in service is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated January 4, 2000, 
September 17, 2001, and April 28, 2004.  In the latter 
letter, the RO specifically informed the appellant of the 
current status of his claims and of the evidence already of 
record in support of those claims, and of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to inform the RO of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claims, and 
extensive VA medical records have also been obtained, as has 
a medical opinion concerning the merits of the cataract 
claim.  The appellant has maintained that his father's VA 
claims file (which allegedly establishes that microwave 
radiation can cause cataracts) and an album from his unit in 
service (which would allegedly establish his exposure to 
microwave radiation during service) should also be obtained.  
However, other medical evidence establishes the possibility 
that, under certain circumstances, exposure to microwave 
radiation can cause cataracts, and there is no reasonable 
possibility that his father's VA claims file would contain 
evidence relevant to the present claims; moreover, the 
appellant's exposure to microwave radiation in service is 
already established by other evidence.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  The current evidentiary record appears to be 
complete.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in May 2000, before the enactment of 
the VCAA in November of that year.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in March 2005 after the final VCAA letter was 
issued in April 2004.  There is no indication or reason to 
believe that that the ultimate decision on the merits of 
these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations and 
Pelegrini.  Any remaining procedural errors would constitute 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App., April 14, 2005).  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Factual Background

The appellant has long been diagnosed as a paranoid 
schizophrenic.  One of the symptoms of this disease is a 
fixed delusion that the appellant's exposure to microwave 
radiation in service has had multiple adverse effects upon 
his health.  The Board has already denied several appeals 
seeking entitlement to service connection for a psychiatric 
disability and a disability manifested by an abnormal body 
odor, including as residuals of exposure to microwave 
radiation.  

The appellant had active military service from February 1970 
to September 1972.  His military occupational specialty was 
as a Tactical Microwave Systems Repairman.  As a result of 
his duties in this specialty, he was exposed to microwave 
radiation.  The service medical records reflect no 
complaints, treatments, findings, or diagnoses indicative of 
cataract or of DNA damage.  

The appellant has submitted copies of several articles 
concerning the effects of microwave radiation.  The RO has 
conceded that this material includes medical evidence 
indicating that, under certain circumstances, exposure to 
microwave radiation can cause cataracts.  The appellant has 
not submitted competent evidence to establish that he 
currently has DNA damage or that exposure to microwave 
radiation can cause DNA damage, although he has been 
requested to submit such evidence.  He admits that 
"[w]hether DNA damage can be caused by microwave radiation 
is now in dispute.  By the scientific community."  See VA 
Form 9 dated and received in July 2002.  

Extensive VA medical treatment records dating from 1978 to 
2005 reflect an initial diagnosis of a left eye cataract in 
September 1996.  These VA medical records, as well as private 
medical records dating from the 1970's, reflect no findings 
indicative of DNA damage.  

In September 2004, the appellant was accorded an official VA 
eye examination which confirmed the diagnosis of a left 
posterior subcapsular cataract.  The right eye lens was clear 
on this examination.  The entire claims file was reviewed at 
this time by the VA examiner, who reported in a November 2004 
addendum that, although it was possible that the appellant's 
left eye cataract had been caused by his exposure to 
microwave radiation in service, it was more likely that this 
was not the case since this cataract initially presented many 
years after the exposure in service and it was limited to 
only one eye, instead of in both eyes which would be more 
common if microwave radiation exposure were the cause.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the present case, the evidence establishes that the 
appellant was exposed to microwave radiation in service and 
that a left posterior subcapsular cataract initially 
developed almost 25 years after his discharge from service.  
A VA medical expert who reviewed the entire claims file 
concluded that it was unlikely that the appellant's exposure 
in service to microwave radiation caused his left eye 
cataract.  This was both because of the substantial period of 
time which had elapsed between the exposure and the initial 
presentation of the cataract in 1996; and also because 
bilateral (not unilateral) cataracts are commonly the result 
of radiation exposure.  The appellant has submitted no 
competent medical evidence to rebut this expert medical 
opinion.  Under these circumstances, the Board has concluded 
that the preponderance of the evidence is unfavorable to the 
claim, and the appeal will be denied for this reason.  

Although the appellant claims that he has DNA damage as a 
result of his exposure to microwave radiation in service, he 
has submitted no competent lay or medical evidence to 
establish the current existence of DNA damage or persistent 
symptoms of such a condition.  Although he has speculated 
that his left eye cataract may be the result of microwave-
induced DNA damage, he has not submitted competent lay or 
medical evidence which even suggests that this is factually 
true.  Pursuant to 38 C.F.R. § 3.159(c)(4)(i), a VA medical 
examination is not warranted in such a situation.  In the 
absence of competent evidence of a current disability, the 
appeal seeking service connection for DNA damage as a result 
of exposure to microwave radiation in service will be denied.  


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cataract in the left eye resulting 
from exposure to microwave radiation in service is denied.  

Service connection for damage to DNA resulting from exposure 
to microwave radiation in service is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


